UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1894


JAY CARPER,

                Plaintiff - Appellant,

          v.

CLAY COUNTY BOARD OF HEALTH, Clay County Health Department;
NANCY COTTRELL, Individually and As Acting Administrator of
the Clay County Health Department; JOYCE MCLAUGHLIN,
Individually and As President/Acting Director of Clay County
Board of Health; LINDA KLOTZBACH, Individually and As Former
Administrator of the Clay County Health Department; DR. LEELA
PATEL, Individually and As An Employee or Local Health Officer
of Clay County Health Department; CLAY COUNTY COMMISSION; MIKE
PIERSON; JERRY LINKINOGGER; PETER TRIPLETT, Individually and
As An Employee of the Clay County Clerk's Office,

                Defendants – Appellees,

          and

GREGORY G. SKINNER, Senior Assistant Attorney General, State
of West Virginia; LAURA S. RHODES, Director, The West Virginia
Board of Examiners for Registered Professional Nurses; ANDY
WADELL, Individually and As Poster and Publisher of the
website, www.clayberry.org; DELTA COMMUNICATIONS, LLC, as the
Owner and Operator of the Newspaper Known as “The
Communicator” and the Owner and Operator of the Website,
www.clayberry.org,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:14-cv-12114)
Submitted:   April 29, 2016                   Decided:   May 17, 2016


Before MOTZ and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Hiram C. Lewis, IV, LEWISLAW, Procious, West Virginia, for
Appellant. Wendy E. Greve, PULLIN, FOWLER, FLANAGAN, BROWN & POE,
PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Jay    Carper    appeals    the   district      court’s   order    granting

summary judgment to Defendants — the Clay County Board of Health,

the    Clay    County   Commission,      and   certain    current    and    former

employees of these entities — on his 42 U.S.C. § 1983 (2012)

complaint.      We agree with the district court that Carper has not

supported his claims against Defendants because he presented no

more    than    a   scintilla     of   evidence   that    Defendants      publicly

disclosed the reason for his termination and that the allegations

resulting in his termination were false.               See Dash v. Mayweather,

731    F.3d    303,     311   (4th     Cir.    2013)    (providing   standard).

Accordingly, we affirm the district court’s judgment.                    Carper v.

Clay Cty. Bd. of Health, No. 2:14-cv-12114 (S.D. W. Va. July 9,

2015).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                         3